Case: 20-60247     Document: 00515978284         Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 13, 2021
                                  No. 20-60247
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Donnell Durant Cogdell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 1:12-CR-106-4


   Before Southwick, Oldham, and Wilson.
   Per Curiam:*
          Donnell Durant Cogdell, federal prisoner # 16880-043, is serving a
   138-month sentence for attempted possession with intent to distribute 500
   grams or more of cocaine hydrochloride. He now appeals the district court’s
   denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60247     Document: 00515978284          Page: 2   Date Filed: 08/13/2021




                                   No. 20-60247


   Cogdell contends that the district court had the power to reduce his sentence
   under the “catch-all” provision in the commentary to U.S.S.G. § 1B1.1 and
   that his presentence report (“PSR”) improperly classified him as a career
   offender pursuant to U.S.S.G. § 4B1.1(a). Cogdell also asserts that the
   district court improperly classified his motion as arising under § 3582(c)(2)
   and may have relied on the incorrect standard in denying the motion.
          As part of the First Step Act of 2018, § 3582(c)(1)(A)(i) allows a
   district court to modify a defendant’s sentence if, after considering any
   relevant § 3553(a) factors, it finds that “extraordinary and compelling
   reasons warrant such a reduction” and “a reduction is consistent with
   applicable policy statements issued by the Sentencing Commission.” 18
   U.S.C. § 3582(c)(1)(A)(i). We review the district court’s denial of such a
   motion for abuse of discretion, giving deference to the district court’s
   application of the 18 U.S.C. § 3553(a) sentencing factors. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Even if extraordinary and
   compelling reasons exist, “the decision whether to reduce a sentence is
   firmly committed to the district court’s discretion.” United States v.
   Robinson, 980 F.3d 454, 466 (5th Cir. 2020).
          To the extent Cogdell argues that the district court erroneously
   considered his motion as a § 3582(c)(2) motion, his argument fails. The
   district court chose to use a template order applicable to § 3582(c)(2)
   motions and to analyze Cogdell’s motion pursuant to that subsection. The
   district court explicitly stated, however, that it “t[ook] into account the
   policy statement set forth at USSG § 1B1.10 and the sentencing factors set
   forth in 18 U.S.C. § 3553(a),” as required by § 3582(c)(1)(A). The district
   court concluded that “[n]o provisions of the First Step Act would result in a
   change of the defendant’s guideline range” and that Cogdell “did not cite
   any ‘extraordinary or compelling’ reasons for a reduction in his sentence.”
   Cogdell’s conclusory assertions that the court should have granted his



                                        2
Case: 20-60247      Document: 00515978284           Page: 3    Date Filed: 08/13/2021




                                     No. 20-60247


   motion and that he should not have been sentenced as a career offender do
   not show that the court based its decision on a legal error or an erroneous
   assessment of the evidence. See Chambliss, 948 F.3d at 694. Therefore,
   Cogdell cannot show the district court abused its discretion by denying his
   motion for a sentence reduction. See id. at 693.
          Cogdell raises a new argument in his reply brief, contending that the
   COVID-19 pandemic constitutes an extraordinary and compelling reason for
   his release. We do not consider claims raised for the first time in reply briefs.
   See Conway v. United States, 647 F.3d 229, 237 n.8 (5th Cir. 2011). And
   regardless, mere “[f]ear of COVID doesn’t automatically entitle a prisoner
   to release.” United States v. Thompson, 984 F.3d 431, 435 (5th Cir. 2021), cert.
   denied, 2021 WL 2044647 (U.S. May 24, 2021) (No. 20-7832).
          AFFIRMED.




                                           3